Citation Nr: 0520189	
Decision Date: 07/25/05    Archive Date: 08/03/05

DOCKET NO.  04-17 634	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri



THE ISSUES

1.  Entitlement to an increased evaluation for residuals of 
postoperative medial meniscus repair of the right knee, 
currently assigned a 10 percent disability evaluation.

2.  Entitlement to an increased evaluation for left knee 
osteoarthritis, currently assigned a 10 percent disability 
evaluation


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Jessica J. Wills, Associate Counsel

INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a June 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, which denied the benefits sought on 
appeal.  The veteran, who had active service from May 1988 to 
September 1989, appealed that decision to BVA, and the case 
was referred to the Board for appellate review.

The Board observes that additional evidence has been 
received, which was not previously considered by the RO.  
Specifically, the veteran submitted private medical records 
directly to the Board in October 2004 with a waiver of the 
RO's initial consideration of the evidence.  Therefore, the 
Board will consider this newly obtained evidence and proceed 
with a decision on the merits.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran's residuals of postoperative medial meniscus 
repair of the right knee are not productive of moderate 
recurrent subluxation or lateral instability; or manifested 
by frequent episodes of locking, pain, and effusion into the 
joint due to dislocation of the semilunar cartilage, or 
symptoms, other than painful motion and instability, due to 
removal of semilunar cartilage.

3.  Objective evidence of right knee arthritis is of record.

4.  The veteran's arthritis of the right knee is manifested 
by painful motion.

5.  The veteran's left knee osteoarthritis is not manifested 
by the malunion of the tibia and fibula.

6.  The veteran's left knee osteoarthritis is not productive 
of flexion limited to 45 degrees or extension limited to 10 
degrees.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for residuals of postoperative medial meniscus repair have 
not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.40-4.45, 4.71a, 
Diagnostic Codes 5256, 5257 5258, 5259, 5260, 5261, 5262 
(2004). 

2.  Resolving all reasonable doubt in favor of the veteran, 
the criteria for a separate 10 percent evaluation for 
arthritis of the right knee with painful motion have been 
met. 38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.40-4.45, 4.71a, 
Diagnostic Code 5003 (2004).

3.  The criteria for an evaluation in excess of 10 percent 
for left knee osteoarthritis have not been met. 38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 4.1-4.14, 4.40-4.45, 4.71a, Diagnostic Codes 5010, 
5256, 5257 5258, 5259, 5260, 5261, 5262 (2004). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA), which became 
law in November 2000.  The VCAA provides, among other things, 
that the VA shall make reasonable efforts to notify a 
claimant of the relevant evidence necessary to substantiate a 
claim for benefits under laws administered by the VA.  The 
VCAA also requires the VA to assist the claimant in obtaining 
that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2004).

First, the VA has a duty under the VCAA to notify a claimant 
and any representative of information and evidence needed to 
substantiate and complete a claim.  Collectively, the June 
2003 and April 2004 rating decisions, as well as the April 
2004 Statement of the Case issued in connection with the 
appellant's appeal have notified him of the evidence 
considered, the pertinent laws and regulations, including the 
schedular criteria, and the reason his claims were denied.  
In addition, letters were sent to the veteran in March 2003 
and February 2004 that specifically informed him of the 
substance of the VCAA.  Consistent with 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) those letters have essentially 
satisfied the notice requirements by: (1) Informing the 
appellant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) informing 
the appellant about the information and evidence the VA will 
seek to provide; (3) informing the appellant about the 
information and evidence the claimant was expected to 
provide; and (4) informing the appellant to provide any 
evidence in the appellant's possession that pertains to the 
claim, or something to the effect that the claimant should 
"give us everything you got pertaining to your claim."  This 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).  Under these 
circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

Second, the VA has a duty to assist a claimant in obtaining 
evidence necessary to substantiate a claim.  In this regard, 
the veteran's service medical records have been obtained and 
associated with the claims file, as were his VA medical 
records and private medical records.  The veteran was also 
afforded VA examinations in April 2003 and March 2004 in 
connection with his claims.  The veteran and his 
representative have not made the Board aware of any 
additional, relevant evidence that needs to be obtained prior 
to appellate review.  

Therefore, the Board finds that all relevant evidence 
necessary for an equitable disposition of the veteran's 
appeal has been obtained.  Simply put, the Board finds that 
disposition of the appellant's claims is appropriate.




Background and Evidence

A rating decision dated in April 1990 granted service 
connection for osteoarthritis in both knees and assigned a 10 
percent disability evaluation effective from September 30, 
1989.  That determination was based on a review of the 
veteran's service medical records as well as on the findings 
of a VA examination performed in January 1990.  A subsequent 
rating decision dated in September 1994 determined that the 
veteran's bilateral knee disability should be evaluated 
separately.  A noncompensable evaluation was assigned for 
minimal osteoarthritis of the left knee. A temporary total 
disability evaluation was assigned for residuals of partial 
meniscectomy, status post right knee arthroscopic surgery for 
medial meniscus tear from July 14, 1994 to September 30, 
1994, and a 10 percent evaluation was assigned for his right 
knee disability effective from October 1, 1994.  A rating 
decision dated in December 1994 continued the 10 percent 
disability evaluation for the veteran's residuals of 
postoperative medial meniscus repair of the right knee.  The 
veteran later filed a claim for an increased evaluation for 
his right and left knee disabilities in February 2003, and a 
June 2003 rating decision denied that claim.  A subsequent 
rating decision dated in April 2004 also continued the 10 
percent evaluation assigned for the veteran's right knee 
disability, but increased his evaluation to 10 percent for 
his left knee osteoarthritis effective from February 25, 
2003.  During the pendency of the appeal, the veteran's 
separate 10 percent disability evaluations have remained in 
effect until the present time.  

Private medical records dated from February 2001 to March 
2003 indicate that the veteran sought treatment in November 
2001 with complaints of right knee pain with a history of an 
arthroscopy in 1994.  He reported having increasing pain 
during the previous two years and related that his right knee 
was swollen and felt unstable.  A physical examination 
revealed well-healed surgical scars and slight effusion, and 
he was assessed as having knee pain.  

Private medical records dated from December 2001 to July 2003 
document the veteran's treatment for his knees.  The veteran 
was seen in December 2001 with complaints of bilateral knee 
pain.  A physical examination did not find him to be in any 
distress.  He had full extension of the right knee with 
flexion to 125 degrees, and his left knee had a range of 
motion from zero to 130 degrees.  The veteran had tenderness 
along the medial joint line on the right as well as some 
possible joint effusion, but there was no joint effusion 
found on the left.  There was slight crepitance as each knee 
was passively taken through a range of motion, and there was 
slight varus/valgus laxity on the right, but there was no 
such laxity on the left.  Lachman's test was negative 
bilaterally, and there was no pain with patellofemoral 
compression.  Fairbank's test was negative, and there was no 
evidence of quadriceps or calf atrophy.  X-rays were also 
obtained of both knees in December 2001, which did not show 
any fractures or dislocations.  There was marked medial 
compartmental narrowing on the right and milder narrowing on 
the left side as well as some central and peripheral 
osteophytic changes.  The veteran was diagnosed as having 
early degenerative arthritis of both knees.

These private medical records also indicate that the veteran 
returned for a follow-up appointment in May 2003 at which 
time he was noted to have recurring bilateral knee pain.  He 
indicated that he could not squat, bend, or stoop without 
pain, and he stated that he had been trying to modify his job 
activities because of the discomfort.  A physical examination 
of the knees did not reveal any joint effusion or soft tissue 
swelling, and he had full extension with flexion to 125 
degrees.  There was tenderness along both the medial and 
lateral joint lines in each knee, and there was pain with 
patellofemoral compression.  Lachman's test was negative, as 
were anterior and posterior drawer tests in each knee.  No 
varus/valgus instability was identified, and no masses were 
palpable in the popliteal fossa.  Nor was there any evidence 
of quadriceps or calf muscular atrophy.  The veteran was 
diagnosed with progressive degenerative joint disease of both 
knees.  He was subsequently was administered multiple 
injections, and it was noted that he wore a neoprene sleeve 
for comfort.

The veteran was afforded a VA examination in April 2003 at 
which time he reported having increasing right knee pain as 
well as swelling and difficulty bending the knee.  He had not 
seen a physician since his surgery in 1994, and he denied 
having any further injection of steroids into his right knee.  
He also indicated that he had not missed any work because of 
his knee disorder.  With respect to his left knee, the 
veteran stated that it only ached and that it did not bother 
him as much as his right knee did, but he did note that cold 
weather and damp conditions aggravated his left knee.  He 
denied having any locking or giving way of the left knee.  
The veteran indicated that he performed household chores, but 
he noted that he could not walk much because it aggravated 
his pain, especially in the right knee.  He occasionally went 
to the gym for weightlifting, but he could not run.  The 
veteran denied using a brace or walking cane for support of 
either knee.  

A physical examination found the veteran able to walk around 
the examination room without any difficulty or gait 
disturbance.  He was also able to stand up from a chair 
without any support, and he could squat halfway down with a 
complaint of pain in his right knee.  He got up from the 
squatting position without any problem and was able to climb 
onto the examination table.  His right knee did not appear 
swollen, and there was no effusion, tenderness on palpation, 
or warmth to touch.  He had flexion in his right knee to 100 
degrees with complaints of pain starting at 95 degrees as 
well as extension to zero degrees.  It was noted that he was 
mildly obese and unable to flex fully with his thigh and calf 
muscles.  His right knee did make crepitation and clicking 
sounds, but the drawer sign was negative.  The veteran's left 
knee did not appear to have any crepitation or tenderness on 
palpation, nor was there any effusion.  His left knee had 
flexion to 125 degrees, which was again noted to be due to 
his obesity, and he had extension of the left knee to zero 
degrees.  There was no misalignment of either knee, nor was 
there any crepitation or complaint of pain on active or 
passive motion.  The reflexes of the knee were 1+ 
bilaterally.  The veteran was able to stand up from the 
sitting position to the floor without any difficulty, and his 
tandem and semi-tandem were not impaired.  X-rays of both 
knees were grossly negative. The veteran was diagnosed with a 
normal physical examination of the right and left knees.  The 
examiner commented that the decreased range of motion of both 
knees appeared to be secondary to his obesity and fat muscle 
of the thigh and calf.

Private medical records dated from May 2003 to July 2003 
indicate that the veteran was seen in July 2003 for a 
reevaluation of his right knee.  The veteran reported having 
some episodes of increased pain during the previous two and a 
half weeks.  He also noted that he had been involved in an 
altercation during that time in which he subdued an assailant 
while in the squatting position.  As a result, his pain 
increased to the point that he had to seek medical attention 
at which time he was provided some medication and a knee 
brace.  The veteran further related that he had had a second 
episode of sharp pain when he was on a ladder.  He stated 
that he felt as though his knee was going to buckle or give 
way completely.  However, it was noted that each of these 
episodes resulted in some resolution fairly quickly and that 
he was feeling better at the time of his appointment.  On 
examination, there was no joint effusion or periarticular 
tenderness.  He had full extension with flexion to 120 
degrees, and the knee was stable to varus and valgus stress.  
No masses were palpable in the popliteal fossa.  The veteran 
also discussed his left knee, which the treating physician 
noted had showed some milder osteoarthritic changes and 
occasional aches, but it was not believed that any additional 
treatment was necessary for his left knee.

In his May 2004 VA Form 9, the veteran stated he was pending 
further surgery and that he was using knee braces 
bilaterally.  He also noted that he was unable to perform 
proper aerobic exercise to maintain his weight due to his 
bilateral knee condition.

VA medical records dated from June 2003 to February 2004 
indicate that the veteran was seen in June 2003 status post 
surgery for an old bucket tear of the medial meniscus of his 
right knee.  The veteran indicated that he took Ultram for 
pain and that he was receiving Hyalgan injections from a 
private orthopedic surgeon.  He noted that the pain had 
improved following his surgery in 1995, but that his right 
knee began hurting again.  The pain had become constant and 
interfered with his activities.  An examination revealed 
right knee mild tenderness in the infrapatellar area, but 
there was no swelling.  The veteran returned in July 2003 at 
which time he reported twisting his knee that month.  He 
described his pain as constant, sharp, and stabbing.  
Precipitating factors included movement, and alleviating 
factors were Codeine and rest.  The veteran also reported 
having knee "locking," popping, and instability as well as 
functional limitation due to pain.  He noted that he 
experienced numbness in the right top of his foot when knee 
edema was present.  Ambulation favoring the right knee was 
observed.  An examination of both knees found no obvious 
deformities or effusions.  There was slight laxity to the 
medial and lateral stress, and there was tenderness with 
movement, but there was no warmth or redness.  Edema of the 
right knee and ankle was noted.   The size, contour, and 
muscular development was normal and appeared symmetrical, and 
muscle strength was appropriate and equal bilaterally.  He 
had flexion to 40 degrees as well as full extension.  There 
was no sensory deficit noted.  The veteran was subsequently 
seen in February 2004 at which time he complained of 
bilateral knee pain that ranged from a four to a nine on a 
scale of one to ten.  He also noted that his left knee was 
worsening.  A physical examination did not reveal any 
swelling or tenderness of either knee.

In a March 2004 letter, the veteran claimed that both his 
knees were continually worsening and that they had become 
less stable and gave out for no apparent reason.  He noted 
that they occasionally swelled and that they ached all of the 
time.  If he stood, sat, or walked too long, his knees hurt, 
and they throbbed when he went to bed at night, which 
interfered with his ability to sleep.  He indicated that he 
had difficulty exercising due to his knees, which in turn 
caused to him to gain the weight that contributed to his 
pain.  The veteran also noted that he had been receiving 
Hyalgan injections and had been prescribed braces for both of 
his knees.

The veteran was afforded a VA examination in March 2004 
during which his medical history was reviewed and he noted 
that most of his pain was in his left knee.  He denied any 
injuries or surgeries to left knee and indicated that he had 
not had any dislocations, subluxation, or history of gout or 
rheumatoid arthritis.  He also stated that he had not missed 
any work during the past year due to his left knee disability 
and that his knee problems did not affect his job or home 
life.  A physical examination found him to be wearing braces 
on both of his knees that he reported wearing at work, but 
not at home.  The examiner noted that the braces were new and 
that they had never been worn prior to the examination.  
There was no swelling, redness, or tenderness in the left 
knee, nor was there any crepitus or fluid.  The veteran was 
able to walk on his toes, heels, and tandem without complaint 
of pain.  When asked to equate, his range of motion was zero 
to 90/140 during which he rated his pain as a three of a 
scale of one to ten.  After repetition, he was able to flex 
his left knee from zero to 140/140 with his pain rated as a 
three, but he did report that his knee was stiff during that 
exercise.  The veteran had negative Lachman, drawer, and 
McMurray signs as well as negative bilateral straight leg 
lifts.  X-rays were obtained of both knees, which revealed no 
fracture or dislocation.  There was mild joint space 
narrowing at the medial compartment of the right knee, but 
there was no significant eburnation or spur formation 
evident.  The patellofemoral joints were unremarkable, and no 
joint effusion or pathologic soft tissue calcification was 
seen.  The impression was listed as narrowing of the medial 
compartment of the right knee with no other remarkable bone 
or joint abnormality in the knees bilaterally.  The examiner 
diagnosed the veteran with a normal left knee with subjective 
complaints of pain with active range of motion that is 
decreased.  He also noted that the veteran's range of motion 
improved after repetition.  

In June 2004, a private physician wrote a letter in which he 
indicated that the veteran suffered from bilateral 
osteoarthritis of the knees and that he was undergoing 
periodic Visco supplementation treatments in an attempt to 
relieve his symptoms.  The physician noted that additional x-
rays of the veteran's knees had shown progressive 
degenerative changes of a moderate degree, which was unusual 
for someone of such a young age.  There was also fairly 
marked narrowing of the medial compartment, especially of the 
right knee, and to a lesser extent in the left knee.  As 
such, the physician commented that his condition had 
progressed in comparison to the previous x-rays taken, at 
least from a radiographic standpoint.  

In an October 2004 letter, the veteran explained that his 
knee braces were new at the time of his March 2004 VA 
examination because he had just received them a day earlier, 
and he contended that his bilateral knee disabilities had 
caused him to gain weight, which in turn placed additional 
strain on his knees.  He also questioned why VA physicians 
had indicated that there had been no change in his condition 
when private physicians had shown him x-rays demonstrating 
that his knees had worsened.  He stated that he was in 
constant pain and that he had been prescribed medication for 
his knees.  


Law and Analysis

The veteran contends that he is entitled to an increased 
evaluation for his right and left knee disabilities.  More 
specifically, he claims that the current evaluations for his 
disorders do not accurately reflect the severity of the 
symptomatology associated with those disabilities.  

During the pendency of the appeal, the veteran's disability 
evaluation for his left knee osteoarthritis was increased to 
10 percent effective from February 25, 2003.  However, 
applicable law mandates that when a veteran seeks an 
increased evaluation, it will generally be presumed that the 
maximum benefit allowed by law and regulation is sought, and 
it follows that such a claim remains in controversy where 
less than the maximum benefit available is awarded. See AB v. 
Brown, 6 Vet. App. 35 (1993).  The veteran has not withdrawn 
his appeal and as such, it remains in appellate status.

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
schedule for rating disabilities.  The percentage ratings 
represent as far as can practicably be determined the average 
impairment in earning capacity resulting from such diseases 
and injuries and the residual conditions and civilian 
occupations.  Generally, the degree of disabilities specified 
are considered adequate to compensate for considerable loss 
of working time from exacerbation or illness proportionate to 
the severity of the several grades of disability. 38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify 
the various disabilities and the criteria for specific 
ratings.

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation; otherwise, the lower rating will be assigned. 
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining will be resolved in 
favor of the veteran. 38 C.F.R. § 4.3.  While the veteran's 
entire history is reviewed when making a disability 
determination, 38 C.F.R. § 4.1, where service connection has 
already been established, and increase in the disability 
rating is at issue, it is the present level of the disability 
that is of primary concern.  Francisco v. Brown, 7 Vet. App. 
55 (1994).

Ratings shall be based as far as practicable, upon the 
average impairment of earning capacity with the additional 
provision that the Secretary of Veterans Affairs shall from 
time to time readjust the Schedule of Ratings in accordance 
with experience.  In exceptional cases where the schedular 
evaluations are found to be inadequate, an extraschedular 
evaluation may be assigned commensurate with the average 
earning capacity impairment due exclusively to the service-
connected disability or disabilities.  The governing norm in 
these exceptional cases is a finding that the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  38 
C.F.R. § 3.321(b)(1).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage 
and the functional loss with respect to all of these 
elements.  In evaluating disabilities of the musculoskeletal 
system, it is necessary to consider, along with the schedular 
criteria, functional loss due to flare-ups of pain, 
fatigability, incoordination, pain on movement, and weakness. 
DeLuca v. Brown, 8 Vet. App. 202 (1995).   The functional 
loss may be due to absence of part, or all, of the necessary 
bones, joints and muscles, or associated innervation, or 
other pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  Weakness is as important as 
limitation of motion, and a part that becomes painful on use 
must be regarded as seriously disabled. 38 C.F.R. § 4.40.  
Pain on movement, swelling, deformity or atrophy of disuse as 
well as instability of station, disturbance of locomotion, 
interference with sitting, standing and weight bearing are 
relevant considerations for determination of joint 
disabilities. 38 C.F.R. § 4.45.  Painful, unstable, or 
malaligned joints, due to healed injury, are entitled to at 
least the minimal compensable rating for the joint. 38 C.F.R. 
§ 4.59.

VA Office of General Counsel has provided guidance concerning 
increased rating claims for knee disorders.  Separate 
disability ratings may be assigned for distinct disabilities 
resulting from the same injury so long as the symptomatology 
for one condition was not "duplicative of or overlapping with 
the symptomatology" of the other condition. See Esteban v. 
Brown, 6 Vet. App. 259, 262 (1994).  VA General Counsel has 
stated that compensating a claimant for separate functional 
impairment under Diagnostic Code 5257 and 5003 does not 
constitute pyramiding.  See VAOPGCPREC 23-97 (July 1, 1997).  

VA General Counsel held in VAOPGCPREC 23-97 that a veteran 
who has arthritis and instability of the knee may be rated 
separately under Diagnostic Codes 5003 and 5257, provided 
that a separate rating must be based upon additional 
disability.  When a knee disorder is already rated under 
Diagnostic Code 5257, the veteran must also have limitation 
of motion under Diagnostic Code 5260 or 5261 in order to 
obtain a separate rating for arthritis.  If the veteran does 
not at least meet the criteria for a zero percent rating 
under either of those codes, there is no additional 
disability for which a rating may be assigned.

In VAOPGCPREC 9-98, General Counsel also held that if a 
veteran has a disability rating under Diagnostic Code 5257 
for instability of the knee, and there is also X-ray evidence 
of arthritis, a separate rating for arthritis could also be 
based on painful motion under 38 C.F.R. § 4.59.  In addition, 
General Counsel considered a hypothetical situation in which 
a knee disability was evaluated under Diagnostic Code 5259 
that was productive of pain, tenderness, friction, 
osteoarthritis established by x-rays, and a slight loss of 
motion.  For the purposes of the hypothetical, it was assumed 
that Diagnostic Code 5259 did not involve limitation of 
motion.  Given the findings of osteoarthritis, the General 
Counsel stated that the availability of a separate evaluation 
under Diagnostic Code 5003 in light of sections 4.40, 4.45, 
4.59 must be considered. See Lichtenfels v. Derwinski, 1 Vet. 
App. 484, 488 (1991).  Absent x-ray findings of arthritis, 
limitation of motion should be considered under Diagnostic 
Codes 5260 and 5261.  The claimant's painful motion may add 
to the actual limitation of motion so as to warrant a rating 
under Diagnostic Codes 5260 or 5261.  

The General Counsel further noted in VAOPGCPREC 9-98 that the 
removal of the semilunar cartilage may involve restriction of 
movement caused by tears and displacements of the menisci, 
but that the procedure may result in complications such as 
reflex sympathetic dystrophy, which can produce loss of 
motion.  Therefore, limitation of motion is a relevant 
consideration under Diagnostic Code 5259, and the provisions 
of 4.40, 4.45, and 4.59 must be considered.  

In addition, the VA General Counsel has held that separate 
ratings may be assigned under DC 5260 and DC 5261 for 
disability of the same joint. VAOPGCPREC 9-2004 (September 
17, 2004).


I.  Residuals of Postoperative Medial Meniscus Repair of 
Right Knee

The veteran's residuals of postoperative medical meniscus 
repair of the right knee are currently assigned a 10 percent 
disability evaluation under 38 C.F.R. § 4.71a, Diagnostic 
Code 5257.  Under that diagnostic code, a 10 percent 
disability evaluation is assigned when there is slight 
recurrent subluxation or lateral instability, and a 20 
percent disability evaluation is warranted when such 
impairment is moderate.  

When the evidence of record is considered under the laws and 
regulations as set forth above, the Board is of the opinion 
the Board is of the opinion that the veteran is entitled to a 
combined 20 percent disability rating for his service-
connected right knee disability.  As will be more fully 
discussed below, the Board finds that because the medical 
evidence of record demonstrates objective X-ray evidence of 
arthritis in the right knee along with painful motion, a 
basis for a separate rating for arthritis based on painful 
motion under the provisions of 38 C.F.R. § 4.59 is in order. 
See VAOPGCPREC 9-98.

The medical evidence of record does not show the veteran's 
right knee to have moderate recurrent subluxation or lateral 
instability.  In this regard, private medical records dated 
in December 2001 document the veteran as having slight 
varus/valgus laxity, and private medical records dated in May 
2003 found him to have negative anterior and posterior drawer 
tests without any varus/valgus instability identified.  
Private medical records dated in July 2003 also noted that 
the veteran's right knee was stable to varus and valgus 
stress, and VA medical records dated in July 2003 only noted 
slight laxity to medial and a lateral stress.  In addition, 
the April 2003 VA examiner noted that there was a negative 
drawer sign and that a physical examination of the right knee 
was normal, and the March 2004 VA examination revealed 
negative Lachman's and drawer tests.  The Board further notes 
that the veteran denied having any subluxation at the time of 
his March 2004 VA examination.  As such, the veteran has not 
been shown to have met the criteria in excess for 10 percent 
for his right knee disability under Diagnostic Code 5257.  

While the Board has considered whether an increased or even 
separate evaluation would be in order under other relevant 
diagnostic codes, such as that governing ankylosis, 
dislocated semilunar cartilage, removal of semilunar 
cartilage, limitation of extension, limitation of flexion, 
and impairment of the tibia and fibula, the Board finds that 
the criteria for a higher or separate rating are simply not 
met.  See 38 C.F.R. § 4.71a, Diagnostic Code 5256, 5258, 
5259, 5260, 5261, and 5262 (2004).  In this regard, the 
medical evidence of record does not show the veteran to have 
ankylosis of the right knee.  Further, Diagnostic Code 5258 
requires that there be evidence of dislocation of the 
semilunar cartilage with frequent episodes of locking pain, 
and effusion into the joint.  In this regard, the Board notes 
that the evidence does not show a dislocated semilunar 
cartilage, and even more importantly, there is no objective 
evidence of frequent episodes of locking and effusion into 
the joint.  Instead, effusion into the right knee joint has 
only been demonstrated on occasion in 2001, and specifically 
not found in medical records dated during the relevant appeal 
period.  Further, any pain or associated painful motion, as 
discussed below, is contemplated in the additional separate 
rating assigned by the Board this date for painful motion due 
to arthritis of the right knee.  As for a separate rating for 
the symptomatic removal of semilunar cartilage, the Board 
finds that the consistently demonstrated symptomatology of 
instability and painful motion of the right knee are 
contemplated by ratings under Diagnostic Code 5257 and 5003.  
Finally, the Board has considered whether a higher evaluation 
is warranted under Diagnostic Code 5262 which contemplates 
impairment of the tibia and fibula.  The Board does observe 
that VA medical records dated in July 2003 found the veteran 
to have extension to zero degrees with flexion to 40 degrees 
following an acute injury.  However, the other medical 
evidence of record dated prior to and after July 2003 shows 
the veteran to have substantially greater range of motion.  
In this regard, private medical records dated in May 2003 as 
well as in December 2003 documented him as having full 
extension with flexion to 125 degrees, and the April 2003 VA 
examination revealed extension to zero degrees and flexion to 
100 degrees.  

The Board has also considered, along with the schedular 
criteria, functional loss due to flare-ups of pain, 
fatigability, incoordination, pain on movement, and weakness. 
38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 
206-7 (1995).  However, Diagnostic Code 5257 provides for 
evaluation of instability of the knee without reference to 
limitation of motion.  Therefore, the provisions of 38 C.F.R. 
§§ 4.40 and 4.45 do not apply to evaluations under Diagnostic 
Code 5257.  See Johnson v. Brown, 9 Vet. App. 7, 11 (1996). 

In addition, the Board has considered whether the veteran 
would be entitled to a separate evaluation for arthritis of 
the right knee 38 C.F.R. § 4.71a, Diagnostic Codes 5002-5010.  
See VAOPGCPREC 9-98 or VAOGCPREC 23-97.   The Board 
acknowledges that x-rays have confirmed the presence of 
arthritis in the right knee.  In this regard, private medical 
records indicate that x-rays were obtained in December 2001, 
which showed marked medial compartmental narrowing of the 
right knee as well as some central and peripheral osteophytic 
changes, and the veteran was diagnosed as having early 
degenerative arthritis of both knees.  X-rays obtained at the 
time of the March 2004 VA examination also showed mild joint 
space narrowing at the medial compartment of the right knee, 
and a July 2004 letter from a private physician indicated 
that the veteran had osteoarthritis of the right knee and 
that his disability had progressed radiographically.  

Under Diagnostic Code 5010, arthritis due to trauma, 
substantiated by X-ray findings, is rated as degenerative 
arthritis.  Pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 
5003 (2004), degenerative arthritis established by X-ray 
findings is rated on the basis of limitation of motion under 
the appropriate diagnostic code for the specific joint or 
joints involved, which in this case would be Diagnostic Codes 
5260 (limitation of flexion of the leg) and 5261 (limitation 
of extension of the leg).  As previously mentioned, when a 
knee disorder is already rated under Diagnostic Code 5257, 
the veteran must also have limitation of motion under 
Diagnostic Code 5260 or 5261 in order to obtain a separate 
rating for arthritis.  If the veteran does not at least meet 
the criteria for a zero percent rating under either of those 
codes, there is no additional disability for which a rating 
may be assigned.  See VAOGCPREC 23-97.  As demonstrated 
above, the preponderance of evidence is against a finding 
that the veteran has flexion limited to 60 degrees, and the 
medical evidence of record does not show him to have 
extension limited to 5 degrees.  As such, the veteran has not 
met the criteria for a noncompensable evaluation under 
Diagnostic Codes 5260 and 5261.  

Nevertheless, the medical evidence of record does show him to 
have painful and limited motion, as the April 2003 VA 
examiner found him to have flexion limited to 100 degrees 
with complaints of pain beginning at 95 degrees.  As 
discussed above, VAOPGCPREC 9-98 noted the Court's holding 
that, when read together, Diagnostic Code 5003 and 38 C.F.R. 
§ 4.59 provide that painful motion due to arthritis is deemed 
to be limitation of motion and warrants the minimum rating 
for a joint, even if there is no actual limitation of motion. 
See Lichtenfels v. Derwinski; 1 Vet. App. 484, 488 (1991).  
It was further stated that if a veteran has a disability 
rating under Diagnostic Code 5257 for instability of the 
knee, and there is also X-ray evidence of arthritis, a 
separate rating for arthritis could also be based on painful 
motion under 38 C.F.R. § 4.59.  Accordingly, taking into 
account the provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59, and 
the holdings of DeLuca, supra, the Board finds that a 
separate 10 percent evaluation is warranted for arthritis 
with painful motion.  Therefore, the Board finds that the 
veteran is entitled to a combined 20 percent evaluation for 
his right knee disability.


II.  Left Knee Osteoarthritis

The veteran's left knee osteoarthritis is currently evaluated 
as 10 percent disabling under 38 C.F.R. § 4.71a, Diagnostic 
Code 5010-5262.  In the selection of code numbers assigned to 
disabilities, injuries will generally be represented by the 
number assigned to the residual condition on the basis of 
which the rating is determined.  With diseases, preference is 
to be given to the number assigned to the disease itself; if 
the rating is determined on the basis of residual conditions, 
the number appropriate to the residual condition will be 
added, preceded by a hyphen.  38 C.F.R. § 4.27 (2004).  The 
hyphenated diagnostic code in this case indicates that the 
arthritis due to trauma under Diagnostic Code 5010 is the 
service-connected disorder and that the impairment of the 
tibia and fibula under Diagnostic Code 5262 is a residual 
condition.  Absent any objective medical evidence of malunion 
of the tibia and fibula, it appears that the 10 percent 
disability evaluation was based on recognition that the 
veteran had slight impairment of the left knee.  Indeed, the 
April 2004 rating decision assigned the 10 percent disability 
evaluation primarily due to complaints of painful range of 
motion as well as due to some tenderness, slight limitation 
of motion, and questionable x-ray findings showing some 
narrowing of the joint compartment.  Nevertheless, rating by 
analogy is appropriate where an unlisted condition is 
encountered, and a closely related condition which 
approximates the anatomical localization, symptomatology and 
functional impairment is available.  38 C.F.R. § 4.20.  

Under Diagnostic Code 5262, a 10 percent disability rating, 
the currently assigned evaluation, is contemplated for 
malunion of the tibia and fibula with slight knee or ankle 
disability.  A 20 percent disability evaluation is warranted 
when there is moderate knee or ankle disability.  

When the evidence of record is considered under the laws and 
regulations as set forth above, the Board is of the opinion 
that the veteran is not entitled to an increased evaluation 
for left knee osteoarthritis.  The medical evidence of record 
does not show the veteran to have nonunion of the tibia and 
fibula.  In fact, the April 2003 VA examiner commented that 
there was no misalignment, and VA medical records dated in 
June 2003 did not identify any obvious deformities.  In 
addition, the veteran denied having any dislocations at the 
time of his March 2004 VA examination.  As such, the veteran 
has not been shown to have met the criteria for a 20 percent 
evaluation under Diagnostic Code 5262.

Further, under Diagnostic Code 5010, arthritis due to trauma, 
substantiated by X-ray findings, is rated as degenerative 
arthritis.  Pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 
5003 (2004), degenerative arthritis established by X-ray 
findings is rated on the basis of limitation of motion under 
the appropriate diagnostic code for the specific joint or 
joints involved, which in this case would be Diagnostic Codes 
5260 (limitation of flexion of the leg) and 5261 (limitation 
of extension of the leg).  As noted above, the VA General 
Counsel has held that separate ratings may be assigned under 
both DC 5260 and DC 5261 for disability of the same joint. 
VAOPGCPREC 9-2004 (September 17, 2004).   

Under Diagnostic Code 5260, a noncompensable evaluation is 
assigned for flexion limited to 60 degrees, and a 10 percent 
disability evaluation is contemplated for flexion limited to 
45 degrees.  A 20 percent evaluation is warranted for flexion 
limited to 30 degrees.  In this case, the Board does observe 
that VA medical records dated in July 2003 indicate that the 
veteran had flexion to 40 degrees.  However, medical records 
dated both prior to and after July 2003 found the veteran to 
have a substantially greater range of motion.  In this 
regard, private medical records dated in February 2001 found 
his left knee to have a range of motion from zero to 130 
degrees, and private medical records dated in May 2003 as 
well as the April 2003 VA examination both documented him as 
having flexion to 125 degrees.  In addition, private medical 
records dated in July 2003 indicated that the veteran had 
flexion to 120 degrees, and at the March 2004 VA examination, 
his left knee had a range of motion from zero to 90 degrees 
when he was asked to equate, and he was able to flex his knee 
from zero to 140 degrees after repetition.  As such, the 
preponderance of the evidence is against a finding that the 
veteran has met the criteria for a compensable evaluation 
under Diagnostic Code 5260.  

Under Diagnostic Code 5261, a noncompensable evaluation is 
contemplated for extension limited to five degrees, and a 10 
percent evaluation is warranted for extension limited to 10 
degrees.  In this case, VA medical records dated in July 2003 
found the veteran to have left knee extension to zero 
degrees, as did private medical records dated in February 
2001 and the March 2004 VA examination.  In addition, private 
medical records dated in May 2003 and July 2003 as well as 
the April 2003 VA examination all documented him as having 
full extension of the left knee.  As such, the veteran has 
not met been shown to have met the criteria for a compensable 
evaluation under Diagnostic Code 5261.  Therefore, the Board 
finds that the veteran is not entitled to an evaluation in 
excess of 10 percent under Diagnostic Codes 5010, 5260, and 
5261.

While the Board has considered whether an increased 
evaluation would be in order under other relevant diagnostic 
codes, such as that governing ankylosis, recurrent 
subluxation or lateral instability, dislocated semilunar 
cartilage, and removal of semilunar cartilage, the Board 
finds that the criteria for a rating in excess of 10 percent 
for his left knee disability are simply not met.  See 38 
C.F.R. § 4.71a, Diagnostic Code 5256, 5257, 5258, and 
5259(2004).  In this regard, the medical evidence of record 
does not show the veteran to have ankylosis, recurrent 
subluxation or lateral instability, dislocated semilunar 
cartilage, or the removal of semilunar cartilage.  The Board 
further observes that a 10 percent disability evaluation 
represents the maximum schedular rating available under 
Diagnostic Code 5259.

The Board has also considered the provisions of 38 C.F.R. 
§§ 4.40, 4.45, 4.59, and the holdings in DeLuca.  However, an 
increased evaluation for the veteran's left knee disability 
is not warranted on the basis of functional loss due to pain 
or weakness in this case, as the veteran's symptoms are 
supported by pathology consistent with the assigned 10 
percent rating, and no higher.  In this regard, the Board 
observes that the veteran has complained of pain on numerous 
occasions.  However, the effect of the pain in the veteran's 
left knee is contemplated in the currently assigned 10 
percent disability evaluation under Diagnostic Code 5010-
5262.  Indeed, the December 2004 rating decision specifically 
contemplated this pain in its grant of the 10 percent 
disability evaluation under Diagnostic Code 5010-5262.  In 
this regard, the 10 percent disability evaluation was 
assigned primarily due to the complaints of painful range of 
motion as well as based on the minimal clinical findings 
showing some tenderness, slight limitation of motion, and the 
questionable x-ray findings of showing some narrowing of the 
joint compartment.  The veteran's complaints do not, when 
viewed in conjunction with the medical evidence, tend to 
establish weakened movement, excess fatigability, or 
incoordination to the degree that would warrant an increased 
evaluation.  In fact, the April 2003 VA examiner commented 
that the decreased range of motion of both knees appeared to 
be secondary to his obesity and fat muscle of the thigh and 
calf, and the March 2004 VA examiner noted that the veteran's 
range of motion improved after repetition.  Therefore, the 
Board finds that the preponderance of the evidence is against 
an increased evaluation for the veteran's left knee 
disability.


III.  Conclusion

In reaching this decision, the potential application of 
various provisions of Title 38 Code of Federal Regulations 
have been considered, whether or not they were raised by the 
veteran, as required by the holding of the Court in Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).  In particular, the 
Board has considered the provisions of 38 C.F.R. 
§ 3.321(b)(1).  In this case, however, there has been no 
showing that the veteran's service-connected residuals of 
postoperative medial meniscus repair of the right knee and 
left knee osteoarthritis have caused marked interference with 
employment beyond that contemplated by the schedule for 
rating disabilities, necessitated frequent periods of 
hospitalization, or otherwise renders impractical the 
application of the regular schedular standards utilized to 
evaluate the severity of the veteran's left and right knee 
disabilities.  In the absence of such factors, the Board 
finds that the requirements for an extraschedular evaluation 
for the veteran's left and right disabilities under the 
provisions of 38 C.F.R. § 3.321(b)(1) have not been met.  
Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 
8 Vet. App. 218 (1995).  




ORDER

An evaluation in excess of 10 percent for residuals of 
postoperative medial meniscus repair of the right knee is 
denied.

Subject to the provisions governing the award of monetary 
benefits, a separate evaluation of 10 percent for arthritis 
of the right knee with painful motion is granted.

An evaluation in excess of 10 percent for left knee 
osteoarthritis is denied.




	                        
____________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


